On July 2, 1998, the defendant was sentenced to a ten (10) year commitment to the Department of Corrections, with the last five (5) years suspended.
On February 11, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Arthur Thompson. The state was represented by Daniel Schwarz.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the majority decision of the Sentence Review Division that the sentence shall be affirmed with the modification that the defendant does not need to complete Phase II of the Sex Offender Treatment Program at the Montana State Prison, if it can be completed at a pre-release center in Billings, Montana, and such placement is approved by the Department of Corrections.
The reason for the modification is that the defendant would receive treatment sooner, and it is more likely that the defendant would, in fact, complete Phase II of the Sex Offender Treatment Program. If the sentence remained the same, the defendant would likely discharge his sentence at Montana State Prison prior to completing Phase II.
*16Done in open Court this 11th day of February, 1999.
DATED this 9th day of March, 1999.
Chairman, Hon. Richard G. Phillips and Member, Hon. Marge Johnson.